Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.




The factual inquiries for establishing a background for determining obviousness 
under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 6, 15-17, 20-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yim et al. US 8,174,374 in view of Kubelbeck DE 102005060018.  Yim et al. disclose a dark colored pavement marker comprising:
An infrared-reflecting black pigment, and
Other paints and materials that have different emissivity that make them distinguishable in a thermal infrared camera.  Col. 3, lns. 22-30
Wherein digital information can be embedded into the pavement marker to provide road data to a user or vehicle control system using the roadway.  Col. 1, ln. 30-Col. 2, ln. 15.
What Yim et al. do not disclose are details of the composition of the pavement marker.
	However, Kubelbeck teaches a road marking comprising:
An infrared reflecting paint or coating including:
Retroreflective pigments such as metal oxides, polymers or mixtures thereof.
Retroreflective ceramic or glass beads.  [0006-0008].
A binder layer of polyurethane or the like, and
An infrared reflective film containing said retroreflective pigments.  See [0064-69].


Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the road marker of Yim et al. with the binder and retroreflective elements taught by Kubelbeck in order to enhance traffic safety by improving visibility of the marker to both users and vehicle control systems.

With respect to claims 15-17, 25, 26, 28 Yim et al. discloses 1st pavement markers (101) and 2nd pavement markers (107, 108).  Wherein the 1st and 2nd pavement markers have different properties, such as digital information of the roadway, encoded with black and/or white regions, QR codes (111) in the 1st pavement markers and images or characters (105) in the 2nd pavement markers (107, 108).  Col. 2.  Yim et al. illustrates intervening areas between pavement markers in Figs. 1A, 5. 

With respect to claims 20-24 Yim et al. discloses a system for identifying a pavement marking comprising:  A vehicle based sensor, such as a thermal, digital camera.
A processor that receives the sensor signals and provides an output to the vehicle.
An infrared-reflecting black pigment, and Other paints and materials that have different emissivity to make them distinguishable in a thermal infrared camera.  Col. 3, lns. 22-30
Wherein digital information can be embedded into the pavement marker to provide road data to a user or vehicle control system using the roadway.  Col. 1, ln. 30-Col. 2, ln. 15.
What Yim et al. do not disclose are details of the composition of the pavement marker.
	However, Kubelbeck teaches a road marking comprising:
An infrared reflecting paint or coating including:
Retroreflective pigments such as metal oxides, polymers or mixtures thereof.
Retroreflective ceramic or glass beads.  [0006-0008].
A binder layer of polyurethane or the like, and
An infrared reflective film containing said retroreflective pigments.  See [0064-69].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the road marker of Yim et al. with the binder and retroreflective elements taught by Kubelbeck in order to enhance traffic safety by improving visibility of the marker to both users and vehicle control systems.

Claims 3, 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yim et al. US 8,174,374 in view of Kubelbeck DE 102005060018 as applied to claim 1 above, and further in view of Rice et al. US 6,841,223.  Yim et al. in view of Kubelbeck disclose a road marker having an infrared reflecting pigment, binder layer and retroreflective elements.  But do not disclose the luminance factor of the marker.  However, Rice et al. teach it is known that road markers having improved contrast include colors having high and low luminance factors and low luminance coefficients.  Black being an example of low Qd and low luminance as well as being substantially achromatic, or having a Y value of about 10 or less.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the black pigment of Yim et al. in view of Kubelbeck has a luminance of 10 or less, as taught by Rice et al., since luminance is a known characteristic of colors, and both Yim and Rice et al. teach using multiple contrasting colors in road paving markings.
7. 	Claims 8, 9, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yim et al. US 8,174,374 in view of Kubelbeck DE 102005060018 as applied to claim 1 above, and further in view of May et al. US 4,418,110.  Yim et al. in view of Kubelbeck disclose a road marker having an infrared reflecting pigment, binder layer and retroreflective elements.  But do not disclose the use of an adhesive backing member.  However, May et al. teach it is known for retroreflective road markers to include an embossed, adhesive, backing layer (18) for adhering the marker to a roadway.  Col. 2, lns. 34-64.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the road marker of Yim et al. in view of Kubelbeck with an adhesive backing layer taught by May et al. in order to prevent the road marker from being dislodged from the roadway.

Claims 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yim et al. US 8,174,374 in view of Kubelbeck DE 102005060018 as applied to claim 1 above, and further in view of Zalich et al. US 2017/0342278.  Yim et al. in view of Kubelbeck disclose a road marker having an infrared reflecting pigment, binder layer and retroreflective elements.  But do not disclose the amount of infrared reflecting pigment.  However, Zalich et al. discloses an infrared fluorescent coating for use in roadways and the like wherein an IR reflective pigment is added to a polymer based binder layer in an amount of 0.5-50 weight percent.  [0117].  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the IR reflective pigment in an amount of at least 11 percent as taught by Zalich et al. in order to achieve a desired reflective response.
Conclusion
4. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND W ADDIE whose telephone number is (571)272-6986.  The examiner can normally be reached on m-f 7:30-12:30, then 6-9pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 571-272-6998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/RAYMOND W ADDIE/Primary Examiner, Art Unit 3671                               				5/25/2022